Case 2:20-cv-00180-FMO-KS Document 29 Filed 04/30/20 Page 1 of 2 Page ID #:434



 1
 2
 3
 4
 5
 6
                                                       JS-6
 7
 8
 9
10
11
                             UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
14   LAURA RZEPECKI, an individual              Case No.: 2:20-cv-00180-FMO-KSx
15
                Plaintiff,
16                                              JUDGMENT
           v.
17
18   NATIONWIDE INSURANCE
     COMPANY OF AMERICA, an Ohio
19
     corporation,
20
                 Defendants.
21
22
23
           On April 24, 2020, Plaintiff Laura Rzepecki (“Rzepecki”) and Defendant
24
     Nationwide Insurance Company of America (“Nationwide”) submitted a stipulation
25
     for entry of judgment in favor of Nationwide.
26
           Based on the parties’ stipulation, IT IS ORDERED THAT judgment be
27
     entered in favor of Nationwide and against Rzepecki. Rzepecki shall take nothing
28
                                             1
                                         JUDGMENT
Case 2:20-cv-00180-FMO-KS Document 29 Filed 04/30/20 Page 2 of 2 Page ID #:435



 1   from Nationwide with respect to her Complaint. Each party shall be responsible for
 2   their own respective costs incurred in this lawsuit.
 3
 4   IT IS SO ORDERED.
 5
 6   Dated: April 30, 2020
 7                                           _________/s/___________________
 8
                                             Honorable Fernando M. Olguin
                                             UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
                                           JUDGMENT
